Citation Nr: 1721061	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-19 903A	)	DATE
	)
	)


THE ISSUE

Whether the Board committed clear and unmistakable error (CUE) in a February 1990 decision denying service connection for sinusitis. 

(The issues of entitlement to an effective date earlier than May 14, 2010, for the award of service connection for chronic sinusitis, service connection for pharyngitis, to include as secondary to service-connected chronic sinusitis, service connection for bilateral maxillary condition, to include as secondary to service-connected chronic sinusitis, and service connection for a deviated septum, to include as secondary to service-connected chronic sinusitis, will be the subject of a separate decision under a different docket number).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945. 

This matter comes before the Board from a May 2015 motion by the Veteran contending that a Board decision dated February 15, 1990, was the product of CUE in denying service connection for sinusitis. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

The Veteran's motions alleging CUE in the February 15, 1990, Board decision denying service connection for sinusitis did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404 (a); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403 (b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R.  § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e).

In this case, the Board must find the Veteran has not submitted a motion of CUE regarding the prior decision of February 1990 that is in accord with the pleading requirements of 38 C.F.R. § 20.1404.  In his May 2015 motion, the Veteran asserts clear and unmistakable error in the Board's February 1990 denial of service connection for sinusitis.  In essence, the Veteran has provided contentions to the effect that his sinusitis was incurred during service and since his service treatment records were destroyed in a 1973 fire at the National Personnel Records Center he should not have been denied service connection simply because those records were unavailable.  The Board notes that the Veteran's statements are not a motion for CUE.  Indeed, failure to fulfil VA's duty to assist cannot constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  (VA's breach of duty to assist caused incomplete record but not incorrect record).  Nonetheless, the record shows that VA made numerous efforts to obtain these service treatment records, but that the records, at the time of the Board decision, were unavailable, with the exception of the Veteran's entrance and separation examinations.  Also, there is no presumption that the absence of service treatment records, regardless of fault, equates to service connection.  

The Veteran also contends that he received an inadequate VA examination and states the Board failed to obtain and review treatment records from the VA Medical Center in San Juan, Puerto Rico, before issuing a decision.  However, the mentioned evidence is based on events that occurred after the Board's 1990 denial.  Indeed, the mentioned VA examination was conducted in order to comply with a February 27, 2014 Board remand and the Veteran indicated the outstanding VA medical evidence was submitted in December 2013.  A review for CUE is based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 1403 (b)(1); Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Moreover, the constructive-possession of records rule established in Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), is inapplicable to a claim of CUE where the decision in question was rendered prior to Bell (prior to July 21, 1992). 
As the Veteran does not appear to have identified any other basis for finding CUE in the February 1990 decision denying service connection for sinusitis, the Board must find that his motion did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Therefore, his present CUE motion does not satisfy the pleading requirements of 38 C.F.R. § 20.1404, and it must be dismissed without prejudice to refiling.


ORDER

The motion is dismissed without prejudice to refiling.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2016) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


